Citation Nr: 1729476	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee/leg disability, to include as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to bilateral pes planus.    


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part denied service connection for bilateral disabilities involving the knees, legs, and ankles.  In November 2012, the Board remanded the case to the RO to arrange for the Veteran to be scheduled for a Travel Board hearing, which was subsequently held before the undersigned in March 2013.  A transcript is associated with the record.  In July 2014, the Board remanded the case to the RO for additional development.  

A March 2016 Board decision denied service connection for a bilateral knee/leg disability and a bilateral ankle disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the parties - the Veteran and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Remand to vacate the Board's decision and to remand the case to the Board.  The Court in March 2017 granted the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion for Remand, dated in March 2017, the parties agreed that VA's duty to assist in the development of the Veteran's claim was not satisfied because he was not provided an adequate medical examination or opinion in connection with his claims that the Board denied in March 2016.  The Board's decision relied on a June 2015 VA examination, wherein the examiner found that the bilateral ankle and knee/leg disabilities were less likely than not proximately due to or a result of his service-connected bilateral pes planus.  The parties to the Joint Motion agreed that the opinion of the June 2015 examiner failed to consider whether the bilateral pes planus may have aggravated the bilateral ankle and knee/leg disabilities.  In other words, the focus of the VA opinion on the secondary service connection theory of entitlement was on the issue of causation, without consideration of the issue of potential aggravation.  The parties found that a new VA opinion or examination was necessary to adequately address the secondary service connection matter.  

Prior to arranging to have the Veteran examined to obtain the necessary medical opinion, as indicated by the Joint Motion, the RO should ensure that all pertinent updated VA treatment records are associated with the claims file.  The Veteran should also be requested to provide any pertinent records of private treatment he may have received.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to submit records of all private evaluations and treatment he received for knee, leg, and ankle disabilities, which have not already been received, or to submit authorizations for VA to obtain such records on his behalf.  The AOJ should also secure for association with the claims file all updated (from July 2015) VA records pertaining to evaluation or treatment of knee, leg, and ankle disabilities.  The development to obtain all records should be documented in the record.

2.  The AOJ should thereafter arrange for an orthopedics examination of the Veteran to determine the nature and etiology of all of his current knee, leg, and ankle disabilities.  All indicated tests and studies deemed necessary, to include any X-rays, should be performed.  The examiner should identify each knee, leg, and ankle disability found by diagnosis.

Regarding each diagnosed disability, the examiner is asked to furnish an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused or aggravated by his service-connected bilateral pes planus. 

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation by a service-connected disability is found, the examiner should identify, to the extent possible, the approximate baseline level of disability before the onset of the aggravation as well as the level of severity of the disability after the aggravation was completed. 

The examiner must provide a complete explanation for all opinions, based on clinical experience, medical expertise, and established medical principles.  

If an opinion sought cannot be given without resort to mere speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner lacks the requisite knowledge or training).  

3.  The AOJ should then review the record and readjudicate the claims of service connection for a bilateral knee/leg disability and for a bilateral ankle disability, both to include as secondary to service-connected bilateral pes planus.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

